Dear Mr. Broussard:
You have requested the opinion of this office concerning whether or not the mayor of the Town of Broussard is required to seek approval from the board of aldermen for renewal of an auditor's contract.
La. R.S. 24:517 is the statutory authority which empowers the mayor and board of aldermen to hire by contract a town auditor. R.S. 24:517 A(6) provides:
     "In order to fulfil the requirements imposed upon any public or quasi public agency or body or political subdivision of the state by the provisions of this subsection, any body shall have the authority to contract for such professional services, without public bid, as such are reasonably necessary for the conducting of examination and an audit of books herein required."
Thus, this statute allows the mayor and the board of aldermen to contract for a town auditor.  However, the statute does not provide that the auditor's contract be for a certain term.
As you are aware, this office rendered Opinion Number 91-77 relative to this issue which provided, in part, that "once the Mayor provides a recommendation which is subsequently approved by the Board of Aldermen a contract is formed.  The term of the contract is established by the wording of the contract.  If no contract period is specified, the auditor serves at the pleasure of the Mayor and may be terminated at anytime."
It is not clear from the facts provided whether the contract entered into by the Town of Broussard and the Town auditor expressed a term of employment.  Therefore, assuming the term of the contract was for one year, as alluded to in the minutes of the May 14, 1991 town meeting, the contract will terminate at the end of the one year period.
However, assuming no contractual term is specified in the contract, the auditor will serve at the pleasure of the mayor. Nonetheless, the auditor's contract shall not be for a longer period of time than the term of office of the mayor.
In summary, the mayor and the board of aldermen may contract to hire a town auditor.  The term of the contract is established by the wording of the contract.  If the term of the contract if for one year, the contract expires at the end of the year.  If the term of the contract is not specified, the auditor serves at the pleasure of the mayor.  However the term of the auditor's contract shall not be for a longer period of time than the term of office of the mayor.
I trust that this answers your inquiry.  Please advise if we may be of further assistance in this matter.
Sincerely,
                               RICHARD P. IEYOUB Attorney General
                               BY: MARTHA S. HESS Assistant Attorney General
MSH:cdw-0334z